[EDITOR'S NOTE: This case is unpublished as indicated by the issuing court.]
ORDER REGARDING HOLIDAY VISITATION
The court enters the following order for child visitation during the Christmas and New Year holidays:
   1) plaintiff Zachary Payne shall have the right of visitation with the minor children from 6:00 p.m. on December 24, 1991 until 12:00 noon on December 25, 1991, and from CT Page 10701 6:00 p.m. on December 31, 1991 until 12:00 noon on January 1, 1992; and
   2) defendant Yvonne Payne shall have the right of unsupervised visitation with the minor children on December 25, 1991 from 2:00 p.m. until 8:00 p.m., on January 1, 1992 from 2:00 p.m. until 8; 00 p.m.
CLARANCE J. JONES JUDGE